DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bird John on Aug 1 2022.
Claims bellow have been amended as follows:

1. (currently amended) A sensor system adapted to be mounted on a vehicle, comprising:
a stationary housing; 
a first sensor configured to sense information of an outside of the vehicle;
a second sensor configured to sense information of the outside of the vehicle in a different manner from the first sensor;
a supporting member supporting the first sensor and the second sensor;
a first adjuster configured to adjust a sensing reference position of the first sensor relative to, and independent from, the supporting member;
a second adjuster configured to adjust a sensing reference position of the second sensor relative to, and independent from, the supporting member; and
a third adjuster configured to adjust at least one of a position and a posture of the supporting member relative to the vehicle thereby adjusting the sensing reference position of the first sensor and the sensing reference position of the second sensor relative to a body of the vehicle;
wherein the first sensor, the second sensor, the supporting member, the first adjuster, the second adjuster, and the third adjuster are provided inside of the stationary housing.

2. (currently amended): The sensor system according to claim 1, further comprising:
an actuator configured to adjust at least one of the position and the posture of the supporting member in accordance with a predetermined signal;
wherein the actuator is provided inside of the stationary housing.

3. (previously presented):   A sensor system adapted to be mounted on a vehicle, comprising:
a first sensor configured to sense information of an outside of the vehicle;
a second sensor configured to sense information of the outside of the vehicle in a different manner from the first sensor;
a supporting member supporting the first sensor and the second sensor;
a first adjuster configured to adjust a sensing reference position of the first sensor relative to the supporting member;
a second adjuster configured to adjust a sensing reference position of the second sensor relative to the supporting member;
a third adjuster configured to adjust at least one of a position and a posture of the supporting member relative to the vehicle; and
an identifier holding information adapted to be identified by the vehicle,
wherein the third adjuster includes a screw mechanism configured to adjust at least one of the position and the posture of the supporting member; and
wherein the identifier is configured to be destroyed when the screw mechanism is operated.

4. (original):  The sensor system according to claim 3, further comprising:
a cover covering at least a portion of the screw mechanism,
wherein the identifier is provided on the cover; and
wherein the identifier is configured to be destroyed when the cover is removed.

5. (The sensor system according to claim 1,
wherein the third adjuster includes a screw mechanism disposed in such a position that is not visually recognizable or not operable from a front side or an upper side of the vehicle.

6. (currently amended): The sensor system according to claim 1, further comprising:
a light source configured to emit light for lighting a predetermined area,
wherein the light source is supported on the supporting member,
wherein the light source is provided inside of the stationary housing.

7. (original): The sensor system according to claim 6, further comprising:
a fourth adjuster configured to adjust a lighting reference position of the light source relative to the supporting member.

8. (previously presented): The sensor system according to claim 1,
wherein the first sensor and the second sensor include at least two of a LiDAR sensor, a camera, a millimeter wave radar, and an ultrasonic sensor.

14 – 20. (canceled). 

21. (previously presented):  The sensor system according to claim 1, further comprising:
an identifier holding information adapted to be identified by the vehicle,
wherein the third adjuster includes a screw mechanism configured to adjust at least one of the position and the posture of the supporting member; and
wherein the identifier is configured to be destroyed when the screw mechanism is operated.

22. (previously presented): The sensor system according to claim 21, further comprising:
a cover covering at least a portion of the screw mechanism.

Allowable Subject Matter
Claims 1-8, 21, 22 are allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645